Title: From George Washington to Samuel Powel, 25 July 1787
From: Washington, George
To: Powel, Samuel



Dear Sir,
Market Street [Philadelphia]Wednesday Afternoon 25th July [1787]

I pray you to accept my thanks, for the trouble of your enquiries into the prices for Painting, and lining Carriages. Your letter coming to me whilst I was at Dinner, prevented an immediate acknowledgment of it, & previous thereto having heard a Mr Clarke (Coachmaker in this Square) well spoken of—having seen some of his work—and having received the strongest assurances of fidelity and diligence in the execution of mine, I have committed my Chariot to him—induced thereto by the further consideration of seeing every day as I pass his workshop the progress he makes—My obligation to you, my good Sir, is not lessened thereby but with sentiments of great esteem and regard I am Dear Sir Yr most Obedt & obliged

Go: Washington

